DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed May 24, 2022 has been entered.  As requested in the prior office action mailed December 24, 2021, one of the duplicate claim 14’s has been cancelled and claim 21 newly filed, leaving claims 1-21 pending in this application.
The amendment to the claims have overcome the rejection to the claims under 35 U.S.C. 112(b) as presented in the prior office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 21, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kerry Liang on July 15, 2022.
The application has been amended as follows: 
8. (Currently amended) The method of claim 1, wherein:
	[[the changing]] the number of cache lines tracked per bit in a first field of the one or more cache entries is [[based on the configuring the one or more cache directory entries for tracking cache lines for the second region size]]changed by a factor of two.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10, and 17 recite, using claim 1 for exemplary language, 
Configuring the one or more cache directory entries for tracking cache lines for a second region size,
Wherein the configuring further comprises changing a number of cache lines tracked per bit in a first field of the one or more cache entries.
Examiner notes that this recites subject matter close to what was identified as allowable subject matter in the prior office action.  However, the subject matter is not the same, as the prior office action identified the number of fields tracking cache lines to be the allowable subject matter.  The current version of the independent claims do not recite a plurality of fields within the cache entries.
Upon reconsideration of the art and an updated search, examiner considers the currently recited subject matter allowable, but as noted, for a different reason than provided in the prior office action.  The information in the field relates to “a number of cache lines tracked per bit”.  While not considered limiting upon the scope, the specification provides a good example of what this subject matter entails: Fig. 4 shows that a sector valid field contains 8 bits, where in cache entry 406, each bit tracks 4 cache lines, and in cache entry 412, the same 8 bits now each track 8 cache lines.  The scope of the claim requires this change in tracking cache lines per bit.
Arimilli’s disclosure, previously relied upon to teach the changing of the cache line sizes, changes the size of the cache lines by changing the index and intra-cache line address.  However, each bit is still related to a single cache line, instead of changing the number of cache lines per bit.
Kalyanasundharam’s disclosure, previously relied upon to teach the cache directory controller, does disclose region based tracking, including where an entry contains a sector valid field (see Fig. 4).  Kalyanasundharam goes so far as to discuss how different number of lines can be tracked within a region for different embodiments, see [0041].  However, noticeably, Kalyanasundharam does not disclose that these different embodiments are dynamic or can be changed when a region size is dynamically changed, and as such, Kalyanasundharam’s disclosure would not render the limitation obvious.
For the purposes of analysis, during the updated search of the art, references were considered that also track cache lines at a sub-cache line granularity, as changing the number of sectors/subblocks per bit would, if disclosed in the art, provide a reasonable basis for an obviousness determination.  However, in an updated search of the art, this feature of changing the number of lines/units tracked per bit was not found. 
The majority of references found that disclose changing access granularity/region size in the caching area add additional bits for tracking, instead of changing the number of sectors/lines tracked per bit, see Fleming et al. (US 10,515,049), Shen et al. (US 2008/0010408), Wilkerson et al. (US 2014/0108733), Loh (US 2020/0183848), and Bavishi et al. (US 2021/0157736).
Other references found that are pertinent to the disclosed invention focus on changing address bits utilized to track cache lines/pages of different sizes, and typically track one cache line/sector per entry, see Zheng et al. (US 9,507,731), Patel et al, (US 2019/0171578), and Bavishi.
As noted above, Kalyanasundharam discloses that different numbers of cache lines can be tracked per bit in different embodiments.  However, examiner stresses that in the art, the number of lines tracked per bit is never changed in the references that disclose dynamic access granularity/region sizes.  As such, examiner finds that, despite Kalyanasundharam’s disclosure, one of ordinary skill in the art would not consider changing the number of cache lines per bit as part of changing a cache region size/cache line size and the limitation would not be rendered obvious by the above references. 
Examiner notes that the international search report for related application PCT/US2021/051010 provided in applicant’s IDS determines that the subject matter in the independent claims, previously recited in claims 8 and 16, can be interpreted as one of several straightforward possibilities for a skilled person to select, see sheet 3 of the written opinion.  However, in view of how the art approaches tracking different granularities and changing those granularities, as discussed above, examiner finds that this feature was not considered in the art, and would therefore not be considered a straightforward possibility.  The international search report therefore does not provide a rationale that leads to rendering the claims obvious. 
Consequently, the independent claims are determined to be allowed.
The dependent claims are allowed for dependence on one of the above independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139    

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139